DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/19 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “metal joint pin” recited in claims 6 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 


Claim Objections
Claims 17 and 19-20 are objected to because of the following informalities:  claim 17 recites “…according to any of claim 1…”. This is incorrect and should be “… according to claim 1…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 12-13 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6 and 21 each recites “a metal join pin”. It is unclear from the description section and drawings what Applicants are calling “metal join pin”. There is nothing labeled in the drawings and called like that.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “the chip”. It is unclear which ones of the “chips” the “the chip” is referring back to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein (US 2013/0015495).

a.	Re claim 1, Hauenstein discloses a low parasitic inductance power module, comprising an input power terminal VH1&VL1 (figs. 1-2B, [0021], [0033]-[0034]; see remaining of disclosure for more details), an output power terminal Vout1 (or 240; [0040]) a top metal insulating substrate 230b ([0030]), a bottom metal insulating substrate 230a and a package shell 242 ([0044]), wherein the input power terminal comprises a positive power terminal VL1 and a negative power terminal VH1, the top metal insulating substrate and the bottom metal insulating substrate are stacked, chips 204a&204b&206a&206b ([0028]-[0029]) are sintered on faces of both the top metal insulating substrate and the 

	However, it is conventionally known in the art to form encapsulant such as encapsulant 242 with resin-based plastic materials.

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed encapsulant 242 with a resin-based plastic materials, and this as a non-inventive step of using a known material for its known purpose (see MPEP 2144.07 and 2144.I&II).

b.	Re claim 2, an upper half-bridge switch chip 204a and an upper half-bridge diode chip 206a are sintered on the bottom metal insulating substrate, and a lower half-bridge switch chip 204b and a lower half-bridge diode chip 206b are sintered on the top metal insulating substrate; and the upper half-bridge switch chip and the lower half-bridge 

c.	Re claim 3, the positive power terminal is sintered on the bottom metal insulating substrate, and the negative power terminal is sintered on the top metal insulating substrate (see fig. 2A, [0039]); and the welding portion is located between the chip sintered on the top metal insulating substrate and the chip sintered on the bottom metal insulating substrate (see fig. 2A, [0039]).

d.	Re claim 5, Hauenstein discloses that [one of] the chips sintered on the top metal insulating substrate [is] a lower half-bridge diode chip 206b, [one of] the chips sintered on the bottom metal insulating substrate [is] an upper half-bridge switch chip 204a, and further discloses an upper half-bridge diode chip 206a and a lower half-bridge switch chip 204b, but does not appear to explicitly disclose the upper half-bridge diode chip 206a sintered to the top metal insulating substrate 230b and lower half-bridge switch chip 204b sintered to the bottom insulating substrate 230a. However, and noting [0034] disclose for example patterning conductive layer 214b to provide necessary electrical isolation between electrodes that should be electrically isolated, it would have been obvious to one skilled in the art before the effective filing date of the invention and this, through a rearrangement of essential working parts not-involving any inventive step (see MPEP 2144.04.IV.C) to achieve a known configuration in the art, to have patterned layers 212a and 214b appropriately (i.e. to provide appropriate terminals for gate electrode 220b and emitter electrode 218b of chip 204b and for cathode 22a od diode 

e.	Re claim 6, the positive power terminal and the negative power terminal are sintered together with the top metal insulating substrate and the bottom metal insulating substrate ([0039]); and the welding portion is located between the chip sintered on the top metal insulating substrate and the chip sintered on the bottom metal insulating substrate (figs. 2A-B).

f.	Re claim 7, the welding portion is sintered with the upper half-bridge switch chip and the upper half-bridge diode chip on one face facing the bottom metal insulating substrate, and is sintered with the lower half-bridge switch chip and the lower half-bridge diode chip on one face facing the top metal insulating substrate (fig. 2A, [0039]).

g.	Re claim 16, a middle part of an upper surface on a back metal layer 234b of the top metal insulating substrate and a middle part of a lower surface of a back metal layer 234a of the bottom metal insulating substrate are both exposed outside the plastic package shell, and are higher than the plastic package shell (fig. 2A). 
The Examiner notes that the process limitations of “the plastic package shell is manufactured by a transfer mold integrated molding process” found in product claim(s) 16 invoke the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  For example, anticipation of claim 16 does not require the process limitations pointed out above. 

h.	Re claim 21, se claim 6 rejection above.

Allowable Subject Matter
Claims 4, 8-14, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Castor S. (US 2014/0327436) disclose a power module similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899